 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-16-08042-001-PCT-DJH
10                 Plaintiff,                         FINDINGS AND
                                                      RECOMMENDATION
11   v.
12   Earlson Tullie,
13                 Defendant.
14
15   TO THE HONORABLE DIANE J. HUMETEWA, UNITED STATES DISTRICT
16   JUDGE:
17          Pending before the Court is a Petition to Revoke Supervised Release (Doc. 217)
18   filed against Defendant Earlson Tullie on July 13, 2018.        On August 9, 2018, the
19   Defendant appeared before the Magistrate Judge for an Admit/Deny Hearing with the
20   written consents of all counsel and the Defendant (Docs. 226, 227). The Defendant
21   denied the allegations of the Petition to Revoke Supervised Release, and the Court set the
22   matter for an Evidentiary Hearing. (Doc. 227).
23          With written consents of all counsel and the Defendant (Doc. 226), an Evidentiary
24   Hearing was held on September 27, 2018 and November 8, 2018 (Docs. 228, 231) in
25   accordance with Rule 32.1(b)(2), Fed. R. Crim. P. The Magistrate Judge heard testimony
26   from Senior U.S. Probation Officer Matthew Carey and H&H Treatment Programs’
27   Clinical Supervisor Shelly Osbourne. The Government’s Exhibit 1 was admitted into
28   evidence. The matter was deemed submitted for decision on November 8, 2018.
 1                                      BACKGROUND
 2         The Defendant having entered a guilty plea to the crime of Assault of a Person
 3   Under Age 16 with Substantial Bodily Injury (Doc. 191), the Honorable Diane J.
 4   Humetewa sentenced the Defendant on June 9, 2017 to time served and two years of
 5   supervised release (Doc. 206). The Court ordered that during the term of supervision the
 6   Defendant shall comply with the mandatory and standard conditions of supervision
 7   adopted by the Court in General Order 16-23, as well as six (6) special conditions.
 8   Subsequent to a hearing held December 4, 2017 on a Petition to Schedule a Modification
 9   Hearing (Doc. 209), the Court ordered the imposition of four additional special
10   conditions (Doc. 216). The current Petition to Revoke Supervised Release was then filed
11   July 13, 2018 (Doc. 217).
12                                          FINDINGS
13         In the Petition to Revoke Supervised Release (Doc.217) filed on July 13, 2018, the
14   Government alleges that the Defendant violated the following Special Conditions:
15
           A.     Special Condition #4 which states, “You shall be screened for sex
16                offender treatment and if recommended as a result of screening, you
                  shall participate in such treatment, abide by the policies and procedures
17                of all the treatment and evaluation providers. You must contribute
                  to the cost of such treatment and assessment not to exceed an
18                amount determined to be reasonable by the probation officer
                  based on ability to pay.
19
                  On or about July 12, 2018, Tullie failed to participate in sex offender
20                treatment when he was unsuccessfully discharged from sex offender
                  treatment by H&H Treatment Programs. Grade C violation § 7B1.1(a)(3).
21
           B.     Special Condition #9 which states, “You must not be in the company of
22                or have contact with children who you know are under the age of 18,
                  with the exception of your own children. Contact includes, but is not
23                limited to, letters, communication devices, audio or visual devices, visits,
                  or communication through a third party.
24
                  On or about June 28, 29, and 30, 2018, Tullie was in the company of and
25                had contact with children he knew were under the age of 18. Grade C
                  violation § 7B1.1(a)(3).
26
27         Officer Carey testified that he met with the Defendant on June 12, 2017 and went
28   over Special Condition #4 with him. On December 5, 2017, Officer Carey reviewed


                                                -2-
 1   Special Condition #9 with the Defendant, and the Defendant signed his acknowledgment
 2   of Special Condition #9.
 3           At a June 25, 2018 visit to the Defendant’s residence, Officer Carey observed that
 4   the Defendant’s front door was pad-locked, and the Defendant denied contact with
 5   children. However, on the July 11, 2018 visit, Officer Carey observed through the
 6   window of the Defendant’s pad-locked residence female children’s clothing and toys, as
 7   well as a mattress and cot beside the mattress. After initially denying the presence of
 8   children in his home, the Defendant later admitted that children did reside with the
 9   Defendant for three days beginning June 28, 2018. The Defendant admitted that he slept
10   next to and in the same room as his landlord’s seven and eight year old girls.
11           Officer Carey reported the Defendant’s contact with children to his sex offender
12   treatment provider, H&H Treatment Programs. The Defendant’s treatment contract with
13   H&H Treatment Programs required that he have no contact with minor children until he
14   (i) was given written permission by his therapist and Probation Officer and (ii) had
15   secured a chaperone who was approved through the provider’s chaperone process. (Exh.
16   1). The Defendant read and initialed all the terms of his treatment contract on November
17   1, 2017. (Id.). By signing his treatment contract, the Defendant confirmed that he
18   understood its terms. H&H Treatment Programs’ Clinical Supervisor Shelly Osborne
19   testified that the Defendant never had a chaperone as required for contact with children.
20   Nor did the Defendant ever have written permission from his therapist and Probation
21   Officer to have contact with children. Because the Defendant was determined to be in
22   violation of his treatment contract for having undisclosed and impermissible contact with
23   minor children, H&H Treatment Programs discharged him from the program on July 12,
24   2018.
25           Having considered all the information presented, the testimony of the witnesses,
26   and exhibit admitted into evidence,
27           I FIND by a preponderance of the evidence the following:
28           (1) that the Defendant was on supervised release on June 28, 29, and 30, 2018 as


                                                -3-
 1   well as July 12, 2018;
 2         (2) that the Defendant was aware of his conditions of supervised release;
 3         (3) that on June 28, 29, and 30, 2018, the Defendant knowingly and voluntarily
 4   had contact with children who were not his own and who he knew were under the age of
 5   eighteen in violation of Special Condition #9;
 6         (4) that on July 12, 2018, the Defendant was terminated unsuccessfully from his
 7   sex offender treatment program because he knowingly and voluntarily violated his
 8   treatment contract by having contact with minor children (i) without the written
 9   permission of his therapist and Probation Officer and (ii) without a chaperone who was
10   approved through H&H Treatment Programs’ chaperone process in violation of Special
11   Condition #4.
12                                   RECOMMENDATION
13         IT IS RECOMMENDED that the Defendant be found to have violated
14   Allegation A (Special Condition #4) and Allegation B (Special Condition #9) of his
15   supervised release conditions, and that his supervised release be REVOKED pursuant to
16   18 U.S.C. § 3583(e)(3).
17                                           ORDER
18         IT IS ORDERED that a final Disposition Hearing is set for Monday, December
19   10, 2018 at 11:30 a.m., Courtroom 605, Sandra Day O’Connor U.S. Courthouse, 401
20   West Washington Street, Phoenix, Arizona 85003, before the Honorable Diane J.
21   Humetewa.
22         IT IS FURTHER ORDERED that any objection to this Court’s findings and
23   recommendation be made by the parties in writing and be specific as to the objection or
24   request made. All objections or requests for supplementation shall be filed within
25   fourteen (14) days of the date of service of a copy of these findings unless extended by an
26   Order of the assigned District Judge.
27         IT IS FURTHER ORDERED that any letters, documents, or other matters
28   Defendant would like the assigned District Judge to consider before disposition


                                                -4-
 1   (including the English translation of any writings not in English) must be submitted by
 2   defense counsel in paper form with the original to the U.S. Probation Office and copies to
 3   the assigned District Judge and opposing counsel at least five (5) business days prior to
 4   the disposition date or they may be deemed untimely by the assigned District Judge and
 5   not considered. No more than ten (10) character letters shall be submitted by defense
 6   counsel, unless otherwise ordered by the court. Character letters shall not be mailed
 7   directly to the assigned District Judge by any family members or other persons writing in
 8   support of the defendant. Character letters or a notice of such shall not be filed
 9   electronically unless otherwise ordered by the court.
10          IT IS FURTHER ORDERED that any motions for upward or downward
11   departures or any disposition memoranda must be filed at least seven (7) business days
12   prior to the disposition date. Responses are due three (3) business days prior to the
13   disposition date.   Any motion to continue disposition must be filed promptly upon
14   discovery of the cause for continuance and must state the cause with specificity. Motions
15   to continue disposition filed less than fourteen (14) days before disposition are
16   disfavored.   If either party intends to call a speaker at disposition, other than the
17   Defendant, counsel must notify the Courtroom Deputy at least three (3) business days in
18   advance.
19          Dated this 16th day of November, 2018.
20
21
22                                                      Honorable Eileen S. Willett
23                                                      United States Magistrate Judge

24
25
26
27
28


                                                -5-
